IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,074-03


                      EX PARTE MICHAEL CHARLES HILL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W99-70647-N(C) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to five years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his guilty plea was involuntary. After holding

an evidentiary hearing, the trial court made findings of fact, concluded that Applicant’s plea was

involuntary, and recommended that we grant relief. The State agrees.

        Relief is granted. The judgment in cause number F-99-70647-MVN in the 195th District
                                                                                                    2

Court of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 23, 2018
Do not publish